CALOGERO, J.,
would grant an evidentiary hearing on the Caldwell and Brady issues. Relative to the latter, relator would likely have been convicted, as a principal non-trigger man, of first degree murder (assuming the police report information is borne out establishing that relator’s accomplice, Levon Price, lied at trial on a crucial point in his testimony). Whether relator would have been sentenced to death is entirely another matter. If the undis*577closed witness verifies what is in the police report, the jury might well have believed relator’s version that Price, not relator, shot the victim, and not the reverse as testified to by Price. Such omitted evidence casts grave doubt on what penalty the jury would have rendered had the state disclosed the witness’ name.